Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, line 2, “first and second corrector” is applicant means “first and second correctors”?
Lines 5 and 7, “the first corrector”, and “the  second corrector” the connection between them is unclear.  Appropriate correction and/or clarification are required.

As per claim 2, this claim is rejected because it depend on the rejected based claim.

As per claim 3, line 2, “an outputter unit” is applicant means “an outputter”?  Appropriate correction and/or clarification are required.

As per claim 4, line 5 and 6, “the first corrector”, and “the  second corrector” the connection between is unclear.  Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (US 2008/0148127, hereafter referred to as Miyata’137) in view of Miyata et al (US 8,621,316, hereafter referred to as Miyata’316).
As per claims 1 and 4, Miyata’127 discloses a signal processing device comprising:
A distributor; and 
first and second correctors with different processing performance, whrein
the distributor is configured to distribute a bit sequence having a first number of bits (an information length Kr) to first corrector (the first FEC coding circuit 115-1), and a bit sequence 
The first corrector is configured to apply error correction processing to the bit sequence having the first number of bits distributed to the first corrector (n1/m1 processes are done in parallel in the coding processing by the first FEC coding circuit), and
The second corrector is configured to apply error correction processing to the bit sequence having the second number of bits distributed to the second corrector (n2/m2 processes are done in parallel in the coding processing by the second FEC coding circuit).  (See claim 1, and paras. [0051]-[0059]). 
Miyata’137 does not specifically disclose the second corrector having lower processing performance than the first corrector.  
Howerver, Miyata’316 discloses the second corrector having lower processing performance than the first corrector (col. 5, lines 29-45, it should be noted that, as a scheme for the outer encoding operation performed by the outer-encoding operation circuit 52 (second corrector), hard-decision decoding is suitable, and a block code, such as a Bose-Chaudhuri-Hocquenghem (BCH) code or a Reed-Solomon (RS) code, in particular, is suitable because such a block code allowa s circuit size to be made relatively smaller.  Col. 6, lines 19-31, The inner-encoding operation circuit 55 (first corrector) performs an inner coding operation with respect to the inner-encoding output sequence to the inner-encoding output circuit 556.  Here, a suitable inner code is such a code that is soft-decision decodable and has a higher error correction capability).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date, of the claimed invention to implement the teaching of Miyata’127 with the second corrector having lower processing performance than the first corrector as taught by Miyata’316 in the teaching of Miyata’127 so that second corrector having lower processing performance than the first corrector and has a higher error correction capability.
.  

Claim 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (US 2008/0148127, hereafter referred to as Miyata’137) and Miyata et al (US 8,621,316, hereafter referred to as Miyata’316) as applied to claims 1 and 4 above, and further in view of Kwok (US 8,990,655).
Claim 3, the teaching of Miyata’127 and Miyata’316 have been discussed above.   They do not discloses an outputter configured to output an encoded bit sequence to the distributor, wherein
the distributor distributes the encoded bit sequence to the first and second correctors according to characteristic of error rate at each bit position of the encoded bit sequence.
However, Kwok discloses the above missing feature (See Fig. 6, col. 9, lines 44-55, lines 66-67 to col. 10, lines 1-5 and lines 22-32; and Fig. 7, lines 54-67 to col. 11, lines 1-28).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Miyata’127 and Miyata’316 with the teaching of Kwok in the teaching of Miyata’127 and Miyata’316 to include an outputter configured to output an encoded bit sequence to the distributor , wherein
the distributor distributes the encoded bit sequence to the first and second correctors according to characteristic of error rate at each bit position of the encoded bit sequence so that the corrected ECC encoded data may then be decoded by corrector component.

References Cited by Examiner
8,527,834 (Nakao  et al), disclose an object of the present invention is to provide a technology whereby it is possible to improve the accuracy of error correction/detection, while minimizing increase in the bit length of the redundant bits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111